Respondent was admitted to the Bar by this court on December 28, 1943. Petitioner, who is conductiong an investigation of respondent’s conduct as attorney for several estates, moves for an order, pursuant to section 806.10 (a) of the court’s rules (22 NYCRR 806.10 [a]), directing a medical examination of respondent for the purpose of determining whether he is incapacitated or disabled from continuing the practice of law by reason of mental illness. In response to the motion, respondent, who is represented by counsel, has filed an affidavit in which he requests that he be voluntarily suspended from the practice of law for such time as the court deems proper or until he is able to restore himself to such a physical, mental and emotional state as will permit him to function as an attorney. Treating respondent’s affidavit as an application for suspension by reason of mental incapacity, the application is granted and respondent' is indefinitely suspended from practice as an attorney and counselor at law until further order of the court. Mahoney, P. J., Greenblott, Sweeney, Main and Casey, JJ., concur.